Title: From James Madison to Joseph Carleton, 24 April 1804
From: Madison, James
To: Carleton, Joseph



Sir.
Department of State. April 24th. 1804.
It is wished to draw from the hands of Mr. George W. Erving, Agent of claims for captures in London, the sums he has recovered upon certain descriptions of them, which may be more conveniently paid here to those to whom they belong. It is therefore necessary that an Agent be appointed here to make the draft upon London and the payment here. The office of discount and deposit having been thought of for this purpose, I request you will be pleased to inform me whether it will be undertaken by them without commission or compensation. To what sum the drafts may amount is uncertain. It is proposed that the first should be in favor of Sir Francis Baring & Co. for £60,000 Stg. who will be instructed to receive upon it as much as may be paid without protesting as to the rest and to acknowledge the receipt to the Secretary of the Treasury, who will thereupon pay to the office a sum within the amount so received to enable it to proceed with the payment of the claims. Other drafts will be directed as we become more certainly acquainted with the recoveries by Mr. Erving, and of which he is instructed to make a report to this Department.
The office will be furnished with a precise de[s]criptive list of the persons entitled to receive the monies from it, with the forms necessary to prove their identity. It will not be required to incur any risk nor to make any advance. I am &c.
James Madison
